                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

AVERY B. CRAWFORD,            §
#02214933,                    §
                              §
              Plaintiff,      §
                              §
v.                            §
                              §                                   CIVIL NO.
BEXAR COUNTY SHERIFF’S DEPUTY §                             SA-18-CV-266-JKP(ESC)
JOSE HERNANDEZ,               §
                              §
              Defendant.      §
                              §

                   ORDER RETURNING CASE TO DISTRICT COURT

       The record in this case reflects that all pretrial matters have been considered and acted

upon, and the parties are proceeding to trial before the District Court. Accordingly,

       IT IS HEREBY ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 27th day of September, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
